Case: 1:20-cv-00485-DAR Doc #: 14 Filed: 09/07/21 1 of 16. PageID #: 671
Case: 1:20-cv-00485-DAR Doc #: 14 Filed: 09/07/21 2 of 16. PageID #: 672




upon reconsideration, and Plaintiff requested a hearing before an Administrative Law Judge

(“ALJ”). (Tr. 100-166). Plaintiff participated in the hearing on November 7, 2018, was

represented by counsel, and testified. (Tr. 46-64). A vocational expert (“VE”) also participated

and testified. Id. On January 9, 2019, the ALJ found Plaintiff not disabled. (Tr. 33). On

December 30, 2019, the Appeals Council denied Plaintiff’s request to review the ALJ’s decision,

and the ALJ’s decision became the Commissioner’s final decision. (Tr. 5-15). Plaintiff’s

complaint challenges the Commissioner’s final decision. (R. 1). The parties have completed

briefing in this case. (R. 11 & 13).

        Plaintiff asserts the ALJ erred at Step Four of the sequential evaluation. (R. 11, PageID#

641).

                                              II. Evidence

A. Relevant Medical Evidence1

        1. Treatment Records

        On July 1, 2016, Plaintiff was seen at an urgent care center by Steven W. Smith, M.D., after

injuring her hip during a slip and fall. (Tr. 439). On examination, Plaintiff had normal

musculoskeletal range of motion, no sensory deficits, and tenderness in her lower back. (Tr.

440). A week later, physical examination revealed an antalgic gait. (Tr. 320). X-rays showed

bruising of the pelvis but no fracture. Id.

        On September 23, 2016, Plaintiff saw Ibrahima Goudiaby, D.O., for right hip pain. (Tr.

316-317). Plaintiff was diagnosed with chronic right hip pain and prescribed Percocet. Id.



1
  The recitation of the evidence is not intended to be exhaustive. As Plaintiff’s argument
revolves around the weight ascribed to the opinion of one of her physicians, the court includes
other evidence primarily for context.


                                                   2
Case: 1:20-cv-00485-DAR Doc #: 14 Filed: 09/07/21 3 of 16. PageID #: 673




     An MRI, on September 26, 2016, revealed degeneration and tearing of the anterior right

acetabular labrum. (Tr. 346). Plaintiff had x-rays on October 3, 2016, with findings that indicated

her right hip soft tissue was “grossly unremarkable.” (Tr. 329).

     On October 28, 2016, musculoskeletal examination revealed full range of motion (ROM)

with some posterior lateral hip pain on maximal flexion. (Tr. 333). She had mild pain on hip

impingement testing. Id. Her gait and station were abnormal. Id.

     On October 31, 2016, Plaintiff underwent an MRI of her lumbar spine revealing mild to

moderate neural foraminal stenosis at L3-L4 and L4-L5, and moderate to severe stenosis at L5-

S1. (Tr. 340).

     On November 1, 2016, Plaintiff saw orthopedic spine surgeon Jason Eubanks, M.D. (Tr.

356). On physical examination, Plaintiff had no pain with ROM of the hips bilaterally, 5 of 5

strength in her legs, negative straight leg raise, and no clonus or hyperreflexia. Id. He opined that

Plaintiff did not need surgical intervention from a spine standpoint. Id.

     On November 15, 2021, Plaintiff saw Salim Hayek, M.D., complaining of low back and leg

pain. (Tr. 394-398). On examination, Plaintiff had a normal musculoskeletal and neurological

examination, as well as normal motor strength, reflexes, and sensation. (Tr. 396). She

recommended conservative treatment consisting of lumbar epidural steroid injections, home

exercises, and aqua therapy. (Tr. 397). She also was prescribed Tramadol. Id.

     On January 15, 2018, Plaintiff saw Dr. Hayek for right buttock pain. (Tr. 546). She reported

right-sided lower extremity radiculopathy in L4 distribution which terminated at the knee. Id.

Pain was worse with standing and ambulation, and described as intermittent burning, grinding,

and throbbing. Id. Plaintiff denied any significant leg weakness. Id.

     On September 18, 2018, Plaintiff was seen by pain specialist Adam J. Hedaya, M.D. (Tr.


                                                  3
Case: 1:20-cv-00485-DAR Doc #: 14 Filed: 09/07/21 4 of 16. PageID #: 674




418). Her back pain was described as severe and worsening (8 to 10 on a ten-point scale). (Tr.

419). On physical examination, Plaintiff had severe tenderness to palpation over the lumbar

sacral spine, positive facet loading bilaterally, considerable guarding and reduced range of

motion, normal motor strength and tone, and normal gait and station. (Tr. 419-420).

     On October 2, 2018, and again on October 23, 2018, Plaintiff saw Dr. Hedaya for

complaints of back and hip pain. (Tr. 425-428, 429-423). Physical examination yielded similar

results. (Tr. 426-427, 430-431).

     2. Medical Opinions Concerning Plaintiff’s Functional Limitations

     On July 24, 2017, State Agency physician Teresita Cruz, M.D., completed a physical RFC

assessment restricting Plaintiff to light work. (Tr. 77-79). She identified Plaintiff’s symptoms as

pain and fatigue, but indicated that Plaintiff’s statements about the intensity, persistence, and

functionally limiting effects of her symptoms were not substantiated by the medical evidence

alone. (Tr. 77). Dr. Cruz explained that Plaintiff claimed she was unable to stand for longer than

five minutes despite medical exams showing she had adequate strength. Id. Dr. Cruz opined that

Plaintiff was restricted to lifting, carrying, pushing, and pulling 20 pounds occasionally and 10

pounds frequently, and further limited Plaintiff to standing/walking for four hours and sitting for

six hours in an eight-hour workday. (Tr. 78). Dr. Cruz further opined that Plaintiff could

occasionally climb ramps/stairs, balance, stoop, kneel, crouch, or crawl, but could never climb

ladders, ropes, or scaffolds. Id. Dr. Cruz found no manipulative, visual, or communicative

limitations existed, but did restrict Plaintiff from any exposure to hazards. (Tr. 79).

     On September 20, 2017, State Agency medical consultant William Bolz, M.D., completed a

physical RFC assessment echoing Dr. Cruz’s above findings. (Tr. 92-95).

     On October 26, 2018, Dr. Hedaya completed a check-box style Physical Medical Source


                                                  4
Case: 1:20-cv-00485-DAR Doc #: 14 Filed: 09/07/21 5 of 16. PageID #: 675




Statement, indicating he had treated Plaintiff from September 18, 2018 to the present. (Tr. 433-

436). He diagnosed Plaintiff with “spondylosis, spinal stenosis, post-laminectomy, and

meralgia.” (Tr. 433). He described Plaintiff’s symptoms as low back pain radiating into hips, hip

pain, and difficulty sleeping. Id. Plaintiff’s pain was described as flaring up “throughout the day,

often at night.” Id. When asked to identify clinical and objective findings supporting his opinion,

Dr. Hedaya wrote: “Please see office notes and imaging report.” Id. Dr. Hedaya reported

psychological symptoms related to Plaintiff’s pain included depression and anxiety. (Tr. 434).

He opined Plaintiff could walk one-quarter of a block without rest or severe pain, sit for 30-45

minutes at a time, and stand for 5-10 minutes at a time. Id. Dr. Hedaya further opined that

Plaintiff is capable of sitting for a total of two hours in an eight-hour workday and

standing/walking for a total of two hours total in an eight-hour workday. Id. Plaintiff would also

need a sit/stand at-will option. Id. Dr. Hedaya opined that Plaintiff would need three to four

unscheduled breaks lasting ten to fifteen minutes throughout the workday due to muscle

weakness, chronic fatigue, pain and adverse effects of medication. Id. Plaintiff did not need to

elevate her legs. (Tr. 435). Dr. Hedaya reported that the plaintiff requires a cane to ambulate due

to imbalance, insecurity, and weakness. Id. Plaintiff could rarely lift ten pounds, stoop, or climb

stairs, and never twist, crouch/squat, or climb ladders. Id. Dr. Hedaya also checked a box

indicating Plaintiff had significant limitations with reaching, handling, and/or fingering. Id.

Finally, Dr. Hedaya opined that Plaintiff would be off task 25% or more of the workday and was

incapable of even low stress work. (Tr. 436).

                                     III. Disability Standard

     A claimant is entitled to receive benefits under the Social Security Act when she establishes

disability within the meaning of the Act. 20 C.F.R. § 404.1505 & 416.905; Kirk v. Sec’y of


                                                  5
Case: 1:20-cv-00485-DAR Doc #: 14 Filed: 09/07/21 6 of 16. PageID #: 676




Health & Human Servs., 667 F.2d 524 (6th Cir. 1981). A claimant is considered disabled when

she cannot perform “substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 20 C.F.R. §§

404.1505(a) and 416.905(a); 404.1509 and 416.909(a).

     The Commissioner determines whether a claimant is disabled by way of a five-stage

process. 20 C.F.R. § 404.1520(a)(4); Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir. 1990). First,

the claimant must demonstrate that she is not currently engaged in “substantial gainful activity”

at the time she seeks disability benefits. 20 C.F.R. §§ 404.1520(b) and 416.920(b). Second, the

claimant must show that she suffers from a medically determinable “severe impairment” or

combination of impairments in order to warrant a finding of disability. 20 C.F.R. §§ 404.1520(c)

and 416.920(c). A “severe impairment” is one that “significantly limits ... physical or mental

ability to do basic work activities.” Abbott, 905 F.2d at 923. Third, if the claimant is not

performing substantial gainful activity, has a severe impairment (or combination of impairments)

that is expected to last for at least twelve months, and the impairment(s) meets a listed

impairment, the claimant is presumed to be disabled regardless of age, education or work

experience. 20 C.F.R. §§ 404.1520(d) and 416.920(d). Fourth, if the claimant’s impairment(s)

does not prevent her from doing past relevant work, the claimant is not disabled. 20 C.F.R. §§

404.1520(e)-(f) and 416.920(e)-(f). For the fifth and final step, even if the claimant’s

impairment(s) does prevent her from doing past relevant work, if other work exists in the

national economy that the claimant can perform, the claimant is not disabled. 20 C.F.R. §§

404.1520(g) and 416.920(g), 404.1560(c).




                                                  6
Case: 1:20-cv-00485-DAR Doc #: 14 Filed: 09/07/21 7 of 16. PageID #: 677




                              IV. Summary of the ALJ’s Decision

     The ALJ made the following findings of fact and conclusions of law:

       1.      The claimant meets the insured status requirements of the Social Security
               Act through December 31, 2018.

       2.      The claimant has not engaged in substantial gainful activity since June 29,
               2016, the alleged onset date (20 CFR 404.1571 et seq.).

       3.      The claimant has the following severe impairments: post laminectomy
               syndrome with mild to moderate L3-4 right neural foraminal stenosis and
               mild left neuroforaminal stenosis, mild to moderate bilateral neural
               foraminal stenosis at L4-5, decompressive right laminectomy changes at
               L5-S1, and severe right and moderate to severe left neural foraminal
               stenosis, and L3-L4 radiculopathy; degeneration and tearing of the anterior
               right acetabular labrum; meralgia paresthetica; and diabetes (20 CFR
               404.1520(c)).

       4.      The claimant does not have an impairment or combination of impairments
               that meets or medically equals the severity of one of the listed
               impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
               404.1520(d), 404.1525 and 404.1526).

       5.      After careful consideration of the entire record, the undersigned finds that
               the claimant has the residual functional capacity to perform sedentary
               work as defined in 20 CFR 404.1567(a) except: She can occasionally
               climb ramps and stairs. She can never climb ladders, ropes or scaffolds.
               She can occasionally balance, stoop, kneel, crouch and crawl. She can
               never be exposed to unprotected heights, moving mechanical parts, or
               operate a motor vehicle. She requires a cane to ambulate.

       6.      The claimant is capable of performing past relevant work as a legal
               secretary. This work does not require the performance of work-related
               activities precluded by the claimant’s residual functional capacity (20 CFR
               404.1565).

       7.      The claimant has not been under a disability, as defined in the Social
               Security Act, from June 29, 2016, through the date of this decision (20
               CFR 404.1520(1)).

(Tr. 21-33).




                                                 7
Case: 1:20-cv-00485-DAR Doc #: 14 Filed: 09/07/21 8 of 16. PageID #: 678




                                      V. Law and Analysis

A. Standard of Review

     Judicial review of the Commissioner’s decision is limited to determining whether it is

supported by substantial evidence and was made pursuant to proper legal standards. Ealy v.

Comm’r of Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010). Review must be based on the record as a

whole. Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001). The court may look

into any evidence in the record to determine if the ALJ’s decision is supported by substantial

evidence, regardless of whether it has actually been cited by the ALJ. (Id.) However, the court

does not review the evidence de novo, make credibility determinations, or weigh the evidence.

Brainard v. Sec’y of Health & Human Servs., 889 F.2d 679, 681 (6th Cir. 1989).

     The Commissioner’s conclusions must be affirmed absent a determination that the ALJ

failed to apply the correct legal standards or made findings of fact unsupported by substantial

evidence in the record. White v. Comm’r of Soc. Sec., 572 F.3d 272, 281 (6th Cir. 2009).

Substantial evidence is more than a scintilla of evidence but less than a preponderance and is

such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.

Brainard, 889 F.2d at 681. A decision supported by substantial evidence will not be overturned

even though substantial evidence supports the opposite conclusion. Ealy, 594 F.3d at 512.

B. Plaintiff’s Assignment of Error

     In her sole assignment of error, Plaintiff asserts that the ALJ erred at Step Four of the

sequential evaluation. (R. 11, PageID# 641-645). Specifically, Plaintiff’s argument is founded

upon her belief that the ALJ did not accord appropriate weight to the opinion of Dr. Hedaya,

whom she describes as her treating pain management specialist. Id. at PageID# 644.




                                                 8
Case: 1:20-cv-00485-DAR Doc #: 14 Filed: 09/07/21 9 of 16. PageID #: 679




     1. Viability of the Treating Physician Rule

     The Commissioner points out that the “treating physician rule” was eliminated by a change

in social security regulations that applies to all claims filed after March 27, 2017.2 (R. 13,

PageID# 654). Indeed, the regulations no longer use the term “treating source,” instead utilizing

the phrase “your medical source(s).” 20 C.F.R. § 404.1520c. Moreover, the change is not merely

semantic, as the regulation explicitly states that “[w]e will not defer or give any specific

evidentiary weight, including controlling weight, to any medical opinion(s) … including those

from your medical sources.” Id. As the SSA has explained, “[c]ourts reviewing claims under [the

old] rules … focused more on whether we sufficiently articulated the weight we gave treating

source opinions, rather than on whether substantial evidence supports our final decision….

[T]hese courts, in reviewing final agency decisions, are reweighing evidence instead of applying

the substantial evidence standard of review, which is intended to be highly deferential standard

to us.” Revisions to Rules Regarding the Evaluation of Medical Evidence, 82 FR 5844-01, 2017

WL 168819 (Jan. 18, 2017).

     Plaintiff does not contest that the SSA amended the regulations in an attempt to eliminate

the treating physician rule. (R. 11, PageID# 643). Nevertheless, Plaintiff argues, in a lengthy

footnote, that the treating physician rule survives because it was a judicially created rule that the

SSA cannot override. Id. Because the treating physician rule predates the Commissioner’s

regulations, Plaintiff argues that it is “viable separate from the Commissioner’s regulatory

authority … and stare decisis should apply.” Id. The question is whether the amended

regulations invalidate the treating physician rule that has been the standard governing the


2
  Plaintiff filed her disability claim in April of 2017, and therefore, it is indisputable that the
revised regulations apply to Plaintiff’s claim.


                                                   9
Case: 1:20-cv-00485-DAR Doc #: 14 Filed: 09/07/21 10 of 16. PageID #: 680




 consideration of treating source opinions in the Sixth Circuit.

      The United States Supreme Court has explained as follows:

        “The power of an administrative agency to administer a congressionally created
        … program necessarily requires the formulation of policy and the making of rules
        to fill any gap left, implicitly or explicitly, by Congress.” Morton v. Ruiz, 415
        U.S. 199, 231 (1974). If Congress has explicitly left a gap for the agency to fill,
        there is an express delegation of authority to the agency to elucidate a specific
        provision of the statute by regulation. Such legislative regulations are given
        controlling weight unless they are arbitrary, capricious, or manifestly contrary to
        the statute. Sometimes the legislative delegation to an agency on a particular
        question is implicit rather than explicit. In such a case, a court may not substitute
        its own construction of a statutory provision for a reasonable interpretation made
        by the administrator of an agency.

 Chevron, U.S.A., Inc. v. NRDC, Inc., 467 U.S. 837, 843-844 (1984); see also Barnhart v. Walton,

 535 U.S. 212, 222 (2002) (applying Chevron deference to the SSA’s interpretation of the

 durational requirement for disability).

      Notably, Plaintiff has not argued that the revision to the regulations was arbitrary or

 capricious. (R. 11). Rather, Plaintiff contends that because the judicially created treating

 physician rule predates the SSA’s codification of said rule, the prior judicial construction

 overrides the SSA’s interpretation. A nearly identical argument was rejected by a district court of

 the Eastern District of California:

        It is a corollary of the Chevron doctrine that, because agencies and not judges are
        experts in the field, a prior judicial construction of a statute will supersede an
        agency’s contrary interpretation only in very narrow circumstances. Chevron, 467
        U.S. at 865. The Supreme Court has held that “prior judicial construction of a
        statute trumps an agency construction otherwise entitled to Chevron deference
        only if the prior court decision holds that its construction follows from the
        unambiguous terms of the statute and thus leaves no room for agency discretion.”
        Nat'l Cable & Telecommunications Ass’n v. Brand X Internet Servs., 545 U.S.
        967, 982 (2005).

        The Ninth Circuit's prior construction of the Social Security Act, recognizing the
        TPR [treating physician rule], was not derived from the unambiguous terms of the
        statute. Indeed, there is no such unambiguous statutory language—the statute does


                                                  10
Case: 1:20-cv-00485-DAR Doc #: 14 Filed: 09/07/21 11 of 16. PageID #: 681




       not address the weight to be given to any type of medical opinion evidence. The
       TPR evolved with the Court’s own interpretation of the overarching statutory
       provision that courts can only overturn a decision if it is unsupported by
       substantial evidence.

                                               ***

       After several other circuits adopted their own versions of the TPR as a rule for
       weighing medical evidence, the Ninth Circuit followed suit. In 1983, our Circuit
       agreed with the Fifth, Sixth and Second Circuits’ practice of giving greater weight
       to the opinions of treating physicians because of their “greater opportunity to
       observe and know that patient as an individual.” Murray v. Heckler, 722 F.2d 499,
       502 (9th Cir. 1983). As the Supreme Court succinctly explained, “[t]he treating
       physician rule... was originally developed by Courts of Appeals as a means to
       control disability determinations by administrative law judges under the Social
       Security Act.” Black & Decker Disability Plan v. Nord, 538 U.S. 822, 829 (2003).

       “In 1991, the Commissioner of Social Security adopted regulations approving and
       formalizing use of the rule in the Social Security disability program.” Id. In
       promulgating the SSA rules of 1991, the agency noted that “[n]one of the circuit
       courts of appeals has held that its treating physician rule is required by the Act or
       Constitution.” Final Rules, Standards for Consultative Examinations and Existing
       Medical Evidence, 56 FR 36932-01 (1991). The 2017 regulations at issue here
       changed the Agency’s approach. The Agency is free to make such changes,
       despite extant caselaw, where the judicial interpretations were not themselves
       compelled by the statutory language. See Brand X, supra, 545 U.S. at 982.

                                               ***

       The TPR was likewise adopted by the Ninth Circuit based on the persuasive
       authority of other Circuit Courts of Appeals and not on any mandatory language
       of the statute that foreclosed agency interpretation. Accordingly, the undersigned
       concludes that the new regulations regarding the evaluation of medical opinion
       evidence displace the Ninth Circuit’s prior precedents implementing the TPR.

       Few courts have yet addressed the question whether the 2017 regulations displace
       the TPR, but Brand X and Lambert provide a clear path. “Only a judicial
       precedent holding that the statute unambiguously forecloses the agency’s
       interpretation, and therefore contains no gap for the agency to fill, displaces a
       conflicting agency construction.” Brand X, 545 U.S. at 982-983. None of the
       Ninth Circuit’s TPR cases constitute such a precedent. Accordingly, the agency
       was free to displace the judicially created rule by regulation. See Lambert, 980
       F.3d at 1268, 1275.

       Because the TPR is inconsistent with the new regulation, the court concludes that


                                                11
Case: 1:20-cv-00485-DAR Doc #: 14 Filed: 09/07/21 12 of 16. PageID #: 682




        the 2017 regulations effectively displace or override it.

 Agans v. Saul, No. 2:20-cv-00508, 2021 WL 1388610 at *6–7, 2021 U.S. Dist. LEXIS 71471

 (E.D. Cal. Apr. 13, 2021).

      Plaintiff cites no authority suggesting that the Sixth Circuit’s adoption of the treating

 physician rule was rooted in a finding that such a rule was compelled by the unambiguous terms

 of a statute. In addition, similar arguments now raised by Plaintiff have been roundly rejected by

 courts nationwide. See, e.g., Douglas v. Saul, 4:20-cv-822, 2021 U.S. Dist. LEXIS 101588 (N.D.

 Ala. May 28, 2021) (applying the new regulations and finding that Plaintiff failed to cite any

 “case in which the Eleventh Circuit has held that the Social Security Act mandated the treating

 physician rule.”); Olson v. Saul, No. 20-cv-672, 2021 WL 1783136, 2021 U.S. Dist. LEXIS

 85555 (W.D. Wisc. May 5, 2021) (finding SSA’s new regulation controlling and rejecting the

 argument that SSA did not have the authority to repeal it); Carr v. Comm’r of Soc. Sec., No.

 1:20-cv-217, 2021 WL 1721692, 2021 U.S. Dist. LEXIS 83505 (E.D. Calif. Apr. 30, 2021)

 (finding “the treating-physician rule must yield to the intervening regulation” under the authority

 of Brand X); Dany Z. v. Saul, No. 2:19-cv-217, 2021 WL 1232641, 2021 U.S. Dist. LEXIS

 65805 (D. Vt. Mar. 31, 2021) (finding the Second Circuit did not find that “the statute itself was

 unambiguous in requiring the treating physician rule,” and applying the revised regulations);

 Harry B. v. Comm’r of Soc. Sec., 3:20-cv-227, 2021 U.S. Dist. LEXIS 60509 (N.D.N.Y. Mar. 30,

 2021) (rejecting argument that the SSA cannot change pre-existing case law and applying the

 new regulations); but see Bevis v. Commissioner of Soc. Sec., No. 6:20-cv-579, 2021 WL

 3418815 (M.D. Fla. Aug. 5, 2021) (gathering case law and concluding “Given the absence of any

 binding or persuasive guidance from the Court of Appeals, the Court is not willing to go as far as

 the Commissioner suggests and find that cases applying the ‘good cause’ standard are no longer


                                                  12
Case: 1:20-cv-00485-DAR Doc #: 14 Filed: 09/07/21 13 of 16. PageID #: 683




 good law….”).

      The court, however, finds that this issue need not be resolved here and it need not determine

 the continuing application of prior precedent related to the treating physician rule. Because even

 when considering the ALJ’s decision under the new regulations, without the treating physician

 rule, it is apparent that the ALJ erred with respect to his consideration of Dr. Hedaya’s opinion.

      2. Weight Ascribed to the Opinion of Dr. Hedaya

      Plaintiff asserts the ALJ erred by ascribing more weight to the opinions of the State Agency

 physicians than her treating pain management specialist Dr. Hedaya. (R. 11, PageID# 644-645).

 As stated above, the regulations no longer ascribe any special significance to a claimant’s

 treating medical sources, explicitly stating that “[w]e will not defer or give any specific

 evidentiary weight, including controlling weight, to any medical opinion(s) … including those

 from your medical sources.” 20 C.F.R. § 404.1520c. While a source’s length of treatment,

 frequency of examinations, and specialization are enumerated factors for an ALJ’s consideration

 under 20 C.F.R. § 404.1520c(c)(3)-(5), an ALJ is “not required to, explain how we considered

 the factors in paragraphs (c)(3) through (c)(5) of this section … when we articulate how we

 consider medical opinions and prior administrative medical findings in your case record.” 20

 C.F.R. § 404.1520c(b)(2). Therefore, Plaintiff has not identified any basis for remand simply by

 pointing out that Dr. Hedaya was a treating source specializing in pain management or that the

 ALJ did not expressly discuss these factors.

      However, the new regulations are not devoid of any requirements relating to an ALJ’s duty

 to explain the weight assigned to medical opinions. As conceded by the Commissioner in his

 brief, an “ALJ will explain how he or she considered the factors of supportability and

 consistency, which are the two most important factors in determining the persuasiveness of a


                                                  13
Case: 1:20-cv-00485-DAR Doc #: 14 Filed: 09/07/21 14 of 16. PageID #: 684




 medical source’s medical opinion or a prior administrative medical finding.” (R. 13, PageID#

 658; citing 20 C.F.R. § 404.1520c(b)(2).3 After setting forth the contents of Dr. Hedaya’s

 opinion rendered on October 26, 2018, the ALJ explained the weight he was assigning to the

 opinion as follows:

        The undersigned finds this opinion to be somewhat persuasive. The sedentary
        exertional level is supported by the preponderance of the evidence. However, the
        additional breaks, being off-task, missing work, and the non-exertional limitations
        are unpersuasive because they are not supported by the evidence of record. The
        claimant has not sought, or received, mental health treatment and she does not
        take any mental health medications. The claimant is able to perform self-care,
        drive, shop, spend time with others, watch television, reads, takes her
        medications, and perform some household duties.

 (Tr. 29-30) (emphasis added).

      Plaintiff asserts that taking the ALJ’s opinion at face value, the ALJ found the opinion

 persuasive because it is consistent with a sedentary level of exertion. (R. 11, PageID# 645).

 However, as Plaintiff’s brief accurately points out, “Dr. Hedaya’s opinion includes limitations

 for a less than sedentary residual functional capacity, as he states that Plaintiff is capable of

 standing and sitting for only two hours total in and eight-hour workday.” Id.

      Indeed, “[s]edentary work involves lifting no more than 10 pounds at a time and

 occasionally lifting or carrying articles like docket files, ledgers, and small tools. Although a

 sedentary job is defined as one which involves sitting, a certain amount of walking and standing

 is often necessary in carrying out job duties. Jobs are sedentary if walking and standing are



 3
  “Most important factors. The factors of supportability (paragraph (c)(1) of this section) and
 consistency (paragraph (c)(2) of this section) are the most important factors we consider when
 we determine how persuasive we find a medical source’s medical opinions or prior
 administrative medical findings to be. Therefore, we will explain how we considered the
 supportability and consistency factors for a medical source’s medical opinions or prior
 administrative medical findings in your determination or decision.” 20 C.F.R. § 404.1520c(b)(2).


                                                   14
Case: 1:20-cv-00485-DAR Doc #: 14 Filed: 09/07/21 15 of 16. PageID #: 685




 required occasionally and other sedentary criteria are met.” 20 C.F.R. § 404.1567(a).

 Furthermore, “ ‘[o]ccasionally’ means occurring from very little up to one-third of the time.

 Since being on one’s feet is required ‘occasionally’ at the sedentary level of exertion, periods of

 standing or walking should generally total no more than about 2 hours of an 8-hour workday, and

 sitting should generally total approximately 6 hours of an 8-hour workday.” Social Security

 Ruling (SSR) 83-10, 1983 SSR LEXIS 30, at *13, 1983 WL 31251 *5-6 (1983). Therefore, Dr.

 Hedaya’s opinion that Plaintiff could sit for a total of two hours and stand/walk for a total of two

 hours is clearly inconsistent with an ability to perform sedentary work.

      Thus, it is patently unclear what portion of the opinion the ALJ found “somewhat

 persuasive.” A reasonable interpretation of the ALJ’s statement is that he misconstrued Dr.

 Hedaya’s opinion as being consistent with the physical demands of sedentary. This interpretation

 is buttressed by a statement later in the decision that inaccurately states: “No treating source

 refers to the claimant as having incapacitating or debilitating symptoms that would prevent her

 from returning to her past relevant work, or other work at a reduced level of exertion such as in

 the performance of sedentary work….” (Tr. 30). The ALJ’s observation, however, is inaccurate,

 as Dr. Hedaya’s opinion would clearly preclude sedentary work.

      The decision is problematic because this reviewing court cannot discern what the ALJ

 intended. As a rule, the ALJ must build an accurate and logical bridge between the evidence and

 the ALJ’s conclusion. Fleischer v. Astrue, 774 F. Supp. 2d 875, 877 (N.D. Ohio 2011); see also

 Wilson v. Comm. of Soc. Sec., 378 F.3d 541, 544-546 (6th Cir. 2004). “Where the ALJ’s decision

 lacks evidentiary support or is so poorly articulated as to prevent meaningful review, the case

 must be remanded.” Castello v. Commissioner of Social Sec., 5:09 CV 2569, 2011 U.S. Dist.

 LEXIS 13659, 2011 WL 610590, at *2 (N.D. Ohio Jan 10, 2011) (quoting Giles v. Astrue, 483


                                                  15
Case: 1:20-cv-00485-DAR Doc #: 14 Filed: 09/07/21 16 of 16. PageID #: 686




 F.3d 483, 486 (7th Cir. 2007) (internal quotation omitted); Diaz v. Chater, 55 F.3d 300, 307 (7th

 Cir. 1995) (the ALJ’s analysis must allow reviewing court to trace the path of her reasoning)

 (Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005)).

      If the ALJ intended to reject Dr. Hedaya’s opinion that Plaintiff could only sit for a total of

 two hours during a workday, the ALJ did not do so in a manner that is clear to this court.

 Moreover, while the ALJ was no longer required to give “good reasons” for rejecting such an

 opinion per the old requirements of the treating physician rule, the decision is not compliant with

 the new regulations as it does not discuss the work-preclusive sitting and standing limitations in

 terms of their supportability and consistency. Therefore, the court finds a remand is necessary to

 address the shortcomings of the ALJ’s decision as identified in this opinion.

                                           VI. Conclusion

        For the foregoing reasons, the Commissioner’s final decision is REVERSED and

 REMANDED for proceedings consistent with this opinion.

        IT IS SO ORDERED.

                                               s/ David A. Ruiz
                                               David A. Ruiz
                                               United States Magistrate Judge

 Date: September 7, 2021




                                                 16
